Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: ACE Aviation reports third quarter 2008 results << THIRD QUARTER OVERVIEW - EBITDAR of $346 million, including EBITDAR of $355 million at Air Canada. - Operating income of $105 million. - Net loss of $135 million. - ACE cash of $824 million at September 30, 2008. >> MONTREAL, Nov. 11 /CNW Telbec/ - ACE Aviation Holdings Inc. (ACE) today reported EBITDAR(1) of $346 million for the third quarter of 2008. Air Canada reported EBITDAR of $355 million for the quarter, a decrease of $206 million from the third quarter 2007. ACE recorded operating income of $105 million for the quarter. Air Canada reported operating income of $112 million for the quarter, a decrease of $239 million from the third quarter 2007. ACE recorded a net loss of $135 million for the third quarter of 2008. The deterioration in operating results was mainly due to unprecedented high fuel prices during the third quarter, combined with the effects of an uncertain global economy on Air Canada's results. Air Canada is the primary remaining aviation interest held by ACE. In addition, the net loss in the current quarter included Air Canada's mark-to-market losses on financial instruments, consisting primarily of fuel hedge contracts, of $93 million and net foreign exchange losses of $87 million due to a weaker Canadian dollar versus the US dollar. ACE's unconsolidated cash amounted to $824 million at September 30, 2008. "We continue to actively explore options for our 75 per cent interest in Air Canada to maximize value for our shareholders," said Robert Milton, Chairman, President and Chief Executive Officer, ACE Aviation Holdings Inc. "We are also actively exploring options for ACE's capital structure, including its convertible preferred shares," concluded Mr. Milton. (1) Non-GAAP Measures EBITDAR is a non-GAAP financial measure commonly used in the airline industry to assess earnings before interest, taxes, depreciation, amortization and aircraft rent. EBITDAR is used to view operating results before aircraft rent and depreciation, amortization and obsolescence as these costs can vary significantly among airlines due to differences in the way airlines finance their aircraft and other assets. EBITDAR is not a recognized measure for financial statement presentation under GAAP and does not have standardized meaning and is therefore not likely to be comparable to similar measures presented by other public companies. Readers should refer to ACE's Third Quarter 2008 Management's Discussion and Analysis (MD&A) for a reconciliation of EBITDAR to operating income (loss). For further information on ACE's public disclosure file, including ACE's Annual Information Form, please consult SEDAR at www.sedar.com and EDGAR at www.sec.gov/edgar.shtml CAUTION REGARDING FORWARD-LOOKING INFORMATION Certain statements in this news release may contain forward-looking statements. These forward-looking statements are identified by the use of terms and phrases such as "anticipate", "believe", "could", "estimate", "expect", "intend", "may", "plan", "predict", "project", "will", "would", and similar terms and phrases, including references to assumptions. Such statements may involve but are not limited to comments with respect tostrategies, expectations, planned operations or future actions.
